Citation Nr: 9906884	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a service-connected scar in the left scapular 
region, secondary to lipoma excision.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected cervical adenopathy.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected cystitis, urethritis.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
1992.  He had an additional seven years of active service, 
the dates of which are not verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, in pertinent part, granted 
entitlement to service connection for cervical adenopathy, 
hemorrhoids, a scar in the left scapular region secondary to 
lipoma excision and cystitis, urethritis, each evaluated as 
noncompensable.

The case was previously before the Board in June 1997, when 
it was remanded for examination of the veteran and medical 
records.  The requested development has been completed to the 
extent possible.  The Board now proceeds with its review of 
the appeal.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claims has been obtained.

2.  The veteran's service-connected scar in the left scapular 
region secondary to lipoma excision is not tender, 
disfiguring or ulcerated; with minimal underlying tissue 
loss; and no limitation of function.  

3.  The veteran's service-connected hemorrhoids are currently 
manifested by subjective complaints of minimal fecal leakage 
at times and objective evidence of rather weak muscle and 
hemorrhoids that are not thrombosed, protruding on the right 
side of the anus, probably one and one half centimeters in 
size, that could be compressed easily, with no bleeding, 
anemia or visible fissures.

4.  The veteran does not suffer from any endocrine 
dysfunction and the clinical evidence fails to show any 
current residual disability related to cervical adenopathy. 

5.  The veteran's service-connected cystitis, urethritis is 
currently manifested by subjective complaints of getting up 
at night to urinate one to two times; urgency; symptoms of 
hesitancy and a slow and weak stream; and objective evidence 
of normal urinalysis.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
service-connected scar in the left scapular region, secondary 
to lipoma excision, are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).

2.  The criteria for a compensable disability rating for 
service-connected hemorrhoids are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7332, 7336 (1998).

3.  The criteria for a compensable disability rating for 
service-connected cervical adenopathy are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7915 (1998).

4.  The criteria for a disability rating of 10 percent, and 
not higher, for service-connected cystitis, urethritis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.116, 
Diagnostic Code 7512 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records disclose that in March 
1973 he complained of burning on urination without drip.  In 
April 1973, he stated that he had terminal dysuria and low 
back pain for three weeks.  There was no discharge, but there 
was frequency.  The examiner diagnosed a lower urinary tract 
infection (UTI).  A May 1973 urinalysis revealed occasional 
white blood cells.  Gram stain was negative.

The veteran was diagnosed as having gonorrhea in July 1974.  
He complained of dysuria and frequency in September 1974.  
There was no discharge or flank tenderness or pain.  A 
urinalysis revealed white blood cells.  The examiner's 
impression was a UTI.

In June 1975, the veteran sought treatment for a penile 
discharge and burning when urinating.  Laboratory testing was 
positive for gonorrhea (GC).  In September 1978, the veteran 
complained of burning with urination and a drip from his 
penis.  The examiner's assessment was rule out venereal 
disease (VD).  Gram stain was negative for GC and he was 
diagnosed as having "non gono urethritis."

In August 1980, the veteran complained of a bump on the left 
side of his neck for two weeks.  It was the size of a pin 
head and there was some pain.  The examiner noted a raised 
pimple-like lesion on the left neck.  There were two palpable 
post cervical nodes that were not fixed but firm.  The 
examiner's assessment was resolving cellulitis.

The veteran was diagnosed as having a sebaceous cyst over the 
left scapula in July 1981, which was thereafter excised in 
August 1981.

In August and September 1982, the veteran complained of 
dysuria, burning, a penile discharge, and itching inside his 
urethra.  There was no drainage.  A gram stain and urinalysis 
was negative.  Pertinent diagnoses included a questionable 
UTI, possible VD, and rule out internal lesions versus 
neurotic obsession. 

The veteran underwent urology evaluation in September 1982.  
He gave a history of penile itching for one month.  There was 
no discharge or dysuria.  The pruritus was worse at night.  
There was decreased frequency since treatment with 
medication.  Physical examination was normal.  An urinalysis 
was conducted.  The examiner diagnosed pruritus of 
questionable etiology.

The veteran again sought treatment for itching of the urinary 
tract in December 1982 and February, May, and September 1983.  
He gave a history of dysuria.  He also occasionally had 
urethral discharge.  A gram stain and urinalysis were 
negative.  He was treated with medication.  Pertinent 
diagnoses included chronic dysuria and nonspecific urethritis 
(NSU).  The condition was described as much improved without 
problems in October 1983.  However, it recurred in January 
1984.  There was no discharge or burning.  The veteran was 
treated for this disability, including symptoms of itching 
while urinating and dysuria, in February, March, June, and 
August 1984; July and December 1985; and February (with 
normal intravenous pyelogram, or IVP), March, April, May, 
August, and December 1986.  Work-ups, including urinalysis, 
were essentially normal.  However, a cystoscopy revealed mild 
posterior urethritis in April 1986.

Severe hemorrhoids were noted on examination in July 1985.  
In September 1986, a hemorrhoid was noted at nine o'clock, as 
well as a five centimeter scar at the left scapula.  

The veteran sought emergency treatment for itching and pain 
in his urinary tract in November 1987.  Urinalysis was 
normal.  The assessment was possible nongonococcal urethritis 
(NGU).  He received additional treatment for this 
symptomatology in December 1987 and in January, February, 
August, October, and December 1988.  Again, work-up was 
essentially normal.  Non-anatomic etiology was suspected.

The veteran sought emergency treatment for rectal bleeding in 
October 1988.  A hemorrhoidal tag was noted.  A barium enema 
was normal.  

The veteran continued to seek treatment for a urethral itch 
throughout 1989, with essentially negative findings, 
including a normal IVP in July 1989 and normal cystoscopy in 
November 1989.  

In November 1989, the veteran complained of a lump feeling in 
his throat, varying in intensity for the past five or six 
months.  Examination was essentially normal.  Barium swallow 
yielded an impression of asymmetry of the esophagus at the 
thoracic inlet.

In January 1990, the veteran was seen in the emergency room 
with complaints of hemorrhoids.  External hemorrhoids were 
noted.  There was slight tenderness of the anterior wall.  
There was a moveable painful mass.  On follow-up examination 
the next day, the veteran gave a four week history of 
intermittent rectal bleeding.  There were several prolapsed 
internal hemorrhoids that were easily reduced.  There were no 
rectal masses.  The examiner diagnosed prolapsing internal 
hemorrhoids.  Stool was guaiac positive times three.

On evaluation in February 1990, the veteran complained of 
continuous drainage from the rectum with some blood.  There 
was no history of pain or weight loss.  The bowels were 
working normally.  The examiner noted a prolapsing, inflamed, 
friable one centimeter firm lesion in the right anterior 
quadrant.  There was no mass.  Anoscopic examination revealed 
circumferential internal hemorrhoids.  A proctoscopy was 
otherwise normal to 25 centimeters.  The examiner diagnosed 
questionable hemorrhoids or other process, oncogenic.  A 
barium enema was normal.  In March 1990, the veteran 
underwent hemorrhoidectomy.  Tissue examination revealed an 
external hemorrhoid; hamartomatous polyp.  On follow-up 
examination in April 1990, there was a healed wound without 
residuals.  

In August 1990, the veteran complained of pain in the left 
side of his neck for months, as well as nausea and vomiting.  
Physical examination was normal.  The examiner diagnosed 
musculoskeletal pain with nausea and vomiting.  In November 
1990, the veteran stated that he had a tightness in his 
throat with a "mucousy" drainage for six to seven months.  
He described it as a chronic full sensation, like he could 
not clear his throat.  He also had intermittent hoarseness 
and a sharp pain in the left posterior neck.  Physical 
examination was normal.  The examiner diagnosed throat 
fullness of unknown etiology, rule out laryngeal lesion, and 
probable cervical spasm, mild.  A September 1990 x-ray of the 
cervical spine was normal.  

The veteran voiced similar complaints in June 1991.  He 
reported pain on the left side of his neck and feeling fluid 
draining in the back of his throat.  He reportedly coughed 
bloody mucus in the morning.  He felt as though there was 
something inside the left lateral aspect of his neck.  
Physical examination was normal.  The examiner diagnosed 
possible soft tissue irritation.

On orthopedic evaluation in July 1991, the veteran's 
complaints were consistent.  The examiner's impression was a 
soft tissue mass in the left cervical area with a 
questionable history of enlargement.  Cervical spine was 
essentially normal.  The veteran gave a history of a painful 
lump in the left side of his neck for one year in December 
1991.  He further stated that he could feel a drainage in the 
back of his throat from the lump.  The examiner noted an 
approximately two centimeter mobile mass on the left side of 
the veteran's neck.  It was tender to palpation.  Pertinent 
diagnoses included a post cervical node.  

On further evaluation in December 1991, the veteran again 
complained of pain in the left side of his neck and excessive 
post nasal drainage.  A small mass (one centimeter by one 
centimeter) was noted on the left side of the neck.  It was 
not tender to palpation.  There was edema of the left tonsil 
and erythema of the throat, as well as post nasal drainage.  
The examiner's assessment was posterior cervical node and 
possible chronic sinusitis (source).  

On examination in January 1992, a single small (five 
millimeter) post cervical node was noted on the veteran's 
neck.  Examination of the anus and rectum was normal.  Stool 
was guaiac negative.  Examination of the skin and 
genitourinary system was also normal.   

The veteran complained of coughing up blood and a lump on the 
left side of his neck that was draining mucus in February 
1992.  Physical examination was normal.  The examiner 
diagnosed a possible oral infection.  

On ear, nose and throat evaluation in April 1992, the veteran 
reported a tiny lump on his left neck with very mild 
hemoptysis and a foul smell with sputum.  He experienced a 
tingling sensation when he rubbed it, but no pain.  He also 
snored and had post nasal drip.  The examiner noted a one 
centimeter left posterior triangle node versus neuroma, soft, 
mobile.  Pertinent diagnoses included sensory nerve neuroma.  

On separation examination in June 1992, the veteran 
complained of neck pain and a thick mucus drainage.  The 
examiner noted a scar, four centimeters vertically, on the 
veteran's left scapula.  Examination of the rectum and anus 
was normal.  There was normal tone, no masses, normal 
prostate, and heme negative.  Examination of the 
genitourinary system was normal.  

Following his separation from service, the veteran was 
treated at the outpatient clinic in Redstone Arsenal, 
Alabama.  In June 1992, he reported left neck pain for four 
years.  Physical examination was benign with the exception of 
mild tenderness of the left anterior neck.  The examiner's 
assessment was left neck pain.  The veteran complained of 
left neck pain and dysphagia in August 1992.  The doctor's 
writing was illegible.     

The veteran was afforded a hand, thumb and fingers 
examination in November 1992.  His primary complaint centered 
around a swollen lymph node on the left side of his neck.  He 
reported pain radiating out of the left side of the neck and 
into the left medial scapular region.  On physical 
examination, there was a non-tender cervical node on the left 
side of the veteran's neck.  The veteran was able to forward 
flex the neck to 45 degrees, backward extend it to 55, and 
lateral turn to 85 degrees.  No pain on motion of the neck 
was noted.  There was a well-healed, two inch scar over the 
left scapular region secondary to prior lipoma excision.  An 
x-ray of the cervical spine was normal.  Pertinent diagnoses 
included cervical adenopathy and possible cervical syndrome 
with referred pain to the medial scapular region.

The veteran complained of chronic neck pain and sinus 
problems on skin examination in November 1992.

On VA general medical examination in December 1992, the 
veteran gave a history of bladder, cystitis, burning 
irritation on urination, and lower abdominal discomfort.  He 
also complained of some mild post nasal drip and mucus 
secretion with a chronic cough.  Physical examination was 
normal.  On urinalysis, the urine was clear and chemistries 
were negative.  The examiner diagnosed cystitis, urethritis 
by history, status post genitourinary work up with persistent 
lower abdominal discomfort, burning; history of sinusitis 
with post nasal drip and occasional cough; and history of 
lower abdominal discomfort usually associated with bladder 
and/or urethritis.  The veteran deferred rectal and anus 
examination.

Treatment notes from the outpatient clinic in Redstone 
Arsenal, Alabama, reveal that in January 1993 the veteran 
complained of left neck pain for years, constant.  The 
examiner diagnosed normal physical examination.  In March 
1993, the veteran sought treatment for one month of nocturia, 
four to five times per night with urinary frequency during 
the day.  There was no dysuria.  Urinalysis was normal.  The 
examiner diagnosed questionable UTI.  The veteran continued 
to complain of left neck pain in 1994.  Pertinent diagnoses 
included questionable cervical radiculopathy, questionable 
degenerative joint disease of the neck, and questionable 
cervical disc syndrome.  The veteran underwent magnetic 
resonance imaging of the left shoulder in April 1994 because 
of his complaints of left shoulder pain.  There was a minimal 
amount of fluid in the left glenohumeral joint.

The veteran offered several lay statements on appeal, 
including at a personal hearing at the RO in June 1994.  He 
stated that he experienced severe pain in the left side of 
his neck, shoulder and arm, including in the area where the 
lipoma was removed.  He stated that the scar itself was 
tender, and that all of his pain was associated with the 
scar.  He further reported that because of his hemorrhoid 
surgery, his anus muscles did not contract properly during 
bowel movements and he had to use excessive toilet tissue.  
Otherwise, he would have waste in his shorts.  He denied 
having accidents or losing control of his bowels.  He denied 
any bleeding associated with his hemorrhoids.  He did not 
have to urinate frequently, but had an itching in his urinary 
tract. 

In a written statement received at the RO in February 1996, 
the veteran stated that he experienced a sensation that his 
bowels had not emptied completely after a bowel movement.  He 
also had to urinate about every hour and a half and could not 
bear to hold or control his urine.  He experienced frequency 
and urgency, which sometimes awakened him two to three times 
per night.

The veteran was afforded a VA pituitary tumors/rectum and 
anus examination in October 1997.  He stated that his prior 
hemorrhoidectomy left him with some degree of incontinence 
and difficulty in emptying the rectum.  He stated that he had 
not really bled since that surgery.  He further reported 
having a lipoma removed from the area of the left scapula 
that left him with increased sensitivity and pain in the left 
side, shoulder, neck, and left arm down to the elbow.  He 
stated that he used to experience very frequent urination, 
but much less now.  He did not have to go more than once or 
twice nightly.  There was no leakage and he was on treatment, 
i.e., Cardura.  He had difficulty turning his head to the 
left because his neck felt stiff.  His bowel movements were 
regular when he took stool softeners.  He saw no blood in it.  
He had no night bowel movements.  If he went to have a bowel 
movement sometimes, he did not soil his pants even though he 
complained of difficulty in cleaning himself.  He used much 
paper.  

Objective findings included a clear scar over the left 
scapula.  Rectal/anal examination revealed rather weak muscle 
and hemorrhoids that were not thrombosed protruding on the 
right side of the anus, probably one and one half centimeters 
in size.  They could be compressed easily and there was no 
bleeding.  There were also no visible fissures.  Bleeding 
used to be present, but not in the last several years.  There 
was minimal soiling.  The veteran had difficulty containing 
the bowel movement and sometimes it was urgent, but it was 
only one a day.  There was no tenesmus, dehydration, 
malnutrition or anemia.  There was minimal fecal leakage and 
only at times.  There were no episodes as such.  There was 
joint pain in the neck to the left shoulder.  An x-ray of the 
cervical spine revealed mild diskogenic degenerative disease 
with associated anterior and posterior osteophytes.  
Pertinent diagnoses included status post hemorrhoidectomy 
with difficulty containing the feces; relative weakness of 
the sphincter; minimal soiling/leakage; no bleeding; status 
post removal of lipoma, left scapular area; possible 
osteoarthritis of the cervical spine; and history of 
cystitis.

On VA genitourinary examination in October 1997, the veteran 
stated that lately he had to get up at night to urinate two 
to three times.  It reportedly just dribbled a little and 
then cut off.  He had urgency, and received medication from a 
urologist in Huntsville.  The medication was helpful and he 
did not feel pain when he took the medication.  He did not 
have urgency about getting to the restroom, but he had 
symptoms of hesitancy and a slow and weak stream.  He had 
dilatation of the urethra in 1986 and 1989 during service, 
and again in 1996 in Huntsville.  With respect to the 
frequency of urination, the veteran stated that it was almost 
normal now while on medication, but when it was bad he had to 
go about every hour.  There was no pyuria, pain or tenesmus, 
or incontinence requiring pads or appliances.  The prostate 
was average size for the veteran's age with no nodules.  
After massaging the prostate, the issue from the penis was 
not purulent, but appeared to be normal secretion.  
Urinalysis revealed that the urine was clear and chemistries 
were negative.  A bladder scan was also conducted, that 
revealed a bladder volume of 18 "ccs."  The examiner 
diagnosed post urethral stricture cystitis and urethritis, 
mild.

The veteran was also afforded a VA endocrine system and scars 
examination in June 1998.  He stated that he underwent 
excision of lipoma from the left upper back region during 
active service.  Postoperatively, the wound reportedly broke 
open and drained, and on the second occasion it bled.  Each 
time the wound was resutured.  Since that time, the veteran 
complained of pain and stiffness in the left shoulder 
extending into the left side of the neck.  Current treatment 
consisted of physical therapy with little relief.  On 
physical examination, the examiner reported that the scar was 
located in the left upper back region.  It was vertically 
linear with the ends of the scar pointing toward the left 
shoulder and toward the inferior midline.  The scar measured 
four centimeters in length and was variable in its width, 
from one half to one centimeter.  A few punctuate healing 
areas were noted, representing previous sutures.  There was 
no tenderness, adherence, ulceration or breakdown of the 
skin.  The texture was smooth.  There was a one half to one 
millimeter elevation of the scar centrally.  The extent of 
underlying tissue loss was minimal.  There was no 
inflammation, edema, or keloid formation.  The color of the 
scar compared to normal areas of the skin was white against 
brown.  Disfigurement was minimal.  There was no limitation 
of function associated with the scar.  Color photographs were 
taken and included with the examination report.  The examiner 
diagnosed, in pertinent part, scar, postoperative lipoma 
excision seventeen years ago, non-disfiguring with no 
limitation of function.  The examiner further concluded that 
the veteran had no endocrine dysfunction.


Legal analysis

General

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran expressed disagreement with the initial assignment of 
the ratings by the RO when it granted service connection for 
his disabilities.  His notice of disagreement concerning the 
disability ratings assigned for the service-connected 
disabilities constituted well-grounded claims for increased 
disability ratings.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

The veteran has been accorded VA examinations.  There is no 
indication of any additional relevant medical evidence.  
While it appears that the veteran was treated by a private 
urologist in Huntsville, Alabama, he did not respond to the 
RO's June 1997 request for a list of those who had treated 
him for his service-connected disabilities or provide 
releases so that the RO could obtain any relevant records.  
The duty to assist is not a one-way street, and, if an 
appellant wishes help, he cannot passively wait for it while 
withholding information that is essential to obtaining 
evidence necessary to deciding his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10 (1998).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (1998).  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1998). 

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Nevertheless, past medical records do not 
take precedence over current findings in determining whether 
to increase a disability rating, although a rating specialist 
is directed to review the recorded history of disability to 
make a more accurate evaluation.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  



Scar in the left scapular region, secondary to lipoma 
excision

The impairment caused by the veteran's service-connected scar 
in the left scapular region, secondary to lipoma excision is 
properly evaluated under criteria provided by the VA Schedule 
for Rating Disabilities under the General Rating Formula for 
the Skin.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (1998).  A 10 percent rating is warranted under 
diagnostic code 7803 for scars, superficial, poorly 
nourished, with repeated ulceration.  Under diagnostic code 
7804, a 10 percent rating is warranted for scars, 
superficial, tender and painful on objective demonstration.  
Scars may also be rated on limitation of function of an 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(1998). 

The Board is of the opinion that the veteran's scar in the 
left scapular region is appropriately rated as 
noncompensable.  As detailed above, the most recent medical 
findings demonstrate that the scar is not tender or ulcerated 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (1998).  The evidence of record is also 
negative for objective findings showing any functional 
impairment associated with the service-connected scar.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  Indeed, on 
recent VA examination the examiner concluded that there was 
no limitation of function associated with the scar.   The 
veteran's own statements concerning limitation of function 
associated with the scar, including pain and stiffness in the 
left shoulder and neck, are not competent.  While he is 
competent to describe these symptoms, he is not competent to 
identify them as residuals of the service-connected scar.  
See Espiritu v. Derwinski, 2 Vet App 492 (1992).  Rather, 
these complaints have been noted by examiners in conjunction 
with findings of a minimal amount of fluid in the left 
glenohumeral joint and a cervical spine disability.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased rating for his service-
connected scar in the left scapular region, secondary to 
lipoma excision, and the degree of impairment resulting from 
the service-connected scar does not more nearly approximate 
the next higher rating.  38 C.F.R. § 4.7, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).


Hemorrhoids

No compensation is provided for service-connected hemorrhoids 
that are mild or moderate in degree of severity.  Thus, the 
rating schedule reflects that the nature of the disorder 
itself is such that mild or moderate hemorrhoids, on average, 
are not disabling, i.e., they are not likely to cause an 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
1991) (Disability ratings are intended to compensate 
reductions in earning capacity as a result of the specific 
disorder.  The ratings are intended to compensate, as far as 
can practicably be determined, the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.).  Compensation, therefore, is reserved for 
those cases of hemorrhoids that are quite severe and, even 
then, the highest schedular rating afforded for the disorder 
is only 20 percent.  A 10 percent rating is provided for 
large or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences.  The 
highest, or 20 percent rating, may be provided for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (1998).

Although the veteran has been shown to have some hemorrhoids 
protruding on the right side of the anus, a compensable 
evaluation cannot be granted in this case because large, 
thrombotic, irreducible hemorrhoids have not been found.  The 
hemorrhoids were only one and one half centimeters in size, 
could be compressed easily and there was no bleeding, anemia 
or visible fissures.  While thrombosed hemorrhoids and 
bleeding were noted in the past, this was many years ago 
prior to the veteran's hemorrhoid surgery.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The veteran has also been 
shown to have difficulty containing his feces associated with 
the hemorrhoidectomy.  He has reported minimal 
leakage/soiling at times and weak muscles were noted on 
examination.  This minimal leakage was not described as or 
shown to be constant, and there were no complaints or 
findings of moderate leakage.  Therefore, a compensable 
disability rating is also not warranted under diagnostic code 
7332.  38 C.F.R. § 4.114, Diagnostic Code 7332 (1998).  
Accordingly, the Board concludes that the symptomatology 
shown by the medical evidence is adequately compensated by a 
noncompensable disability rating and that an increased 
disability rating is not warranted.  38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Codes 7332, 7336.  The preponderance of the 
evidence is against assigning a compensable evaluation for 
service-connected hemorrhoids. 


Cervical adenopathy

The veteran is rated under 38 C.F.R. § 4.119, Diagnostic Code 
7915, pertaining to a benign neoplasm of any specified part 
of the endocrine system, to be rated as residuals of 
endocrine dysfunction.  Evaluation criteria for residuals of 
endocrine dysfunction under 38 C.F.R. § 4.119 are set out in 
Diagnostic Codes 7900 through 7919 (1998). 

During the pendency of this appeal the VA issued new 
regulations for evaluating disabilities of the endocrine 
system.  61 Fed. Reg. 20440-20447 (May 7, 1996).  They were 
effective June 6, 1996.  The United States Court of Veterans 
Appeals (Court) held in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) that where laws or regulations change after a claim 
has been filed or reopened, and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.

The regulations noted above had not been published or become 
effective at the time the RO issued a decision assigning the 
disability rating at issue, and it does not appear that they 
have been applied by the RO.  The Board has considered 
whether or not the veteran would be prejudiced if the Board 
proceeded with appellate consideration of the claim, without 
prior consideration of the new criteria by the RO.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.

The Board has compared the previous version of 38 C.F.R. § 
4.119, Diagnostic Code 7915.  Although the regulation has 
been rephrased, the elements to be considered in determining 
the degree of disability have not been changed.  Where new 
regulations are promulgated it is the usual practice to 
remand the issue to the RO to afford the veteran due process.  
However, in this instance because there has been no 
substantive change in the actual criteria and given the facts 
of this particular case where no endocrine dysfunction has 
been medically demonstrated, the Board finds that there is no 
prejudice to the veteran in proceeding to consider the issue.  
A remand of the issue would only needlessly delay 
consideration of the veteran's claim, without any benefit to 
the veteran.

Here, on VA examination in June 1998, the examiner concluded 
that the veteran had no endocrine dysfunction.  While the 
veteran has apparently alleged that his neck pain and post 
nasal drainage are residuals of this disability, his 
statements are not competent in this regard.  See Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  As the clinical evidence 
fails to show any current residual disability related to 
cervical adenopathy, a compensable rating is not warranted 
under either the previous or amended criteria for rating 
diseases of the endocrine system.  The preponderance of the 
evidence is against the claim for a compensable evaluation 
for service-connected cervical adenopathy.


Cystitis, urethritis

Since the RO assigned a noncompensable disability rating for 
the veteran's service-connected cystitis, urethritis in its 
June 1993 rating decision, the schedular criteria for 
evaluating genitourinary disorders have been revised.  
Compare 38 C.F.R. § 4.115a, Diagnostic Code 7512 (1993) with 
38 C.F.R. § 4.115b, Diagnostic Code 7512 (1998).  As noted 
above, where law or regulations change after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should apply unless otherwise specified.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (with respect to the amended 
regulations in question, VA is required to apply the 
amendments to the extent that they are more favorable to the 
claimant than the earlier provisions).  In this case, the RO 
evaluated the veteran's service-connected genitourinary 
disability under both the old and new regulations. 
Accordingly, he will not be prejudiced by the Board's review 
of his claim on appeal because due process requirements have 
been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under the criteria for rating chronic cystitis prior to the 
revisions made to this criteria in March 1994, a mild 
condition warranted a noncompensable disability rating.  When 
there was a moderate disability, with pyuria with diurnal and 
nocturnal frequency, a 10 percent disability rating was 
warranted.  A 20 percent disability rating was warranted for 
a moderately severe condition, with diurnal and nocturnal 
frequency with pain, tenesmus.  A 40 percent disability 
rating was assigned for a severe condition, with urination at 
intervals of one hour or less, contracted bladder.  The 
highest, or 60 percent disability rating, was assigned where 
incontinence existed, requiring constant wearing of an 
appliance.  38 C.F.R. § 4.115a, Diagnostic Code 7512 (1993). 

The revised criteria provide that chronic cystitis, including 
interstitial and all etiologies, infectious and non-
infectious, be rated as voiding dysfunction.  The veteran's 
disability is manifested primarily by complaints of urinary 
frequency and obstructed voiding.  There have been no 
complaints or objective findings of urine leakage or 
incontinence or recent UTIs.  A noncompensable disability 
rating is warranted for obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year.  A 10 percent disability rating is warranted 
for marked obstructive symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or 
combination of the following:  1. Post void residuals greater 
than 150 cc.;  2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec);  3. Recurrent urinary tract 
infections secondary to obstruction; or 4.  Stricture disease 
requiring periodic dilatation every 2 to 3 months.  A 10 
percent disability rating is also warranted when there is 
daytime voiding interval between two and three hours, or, 
awakening to void two times per night.  A 20 percent 
disability rating is assigned for daytime voiding interval 
between one and two hours, or, awakening to void three to 
four times per night.  A 30 percent disability rating is 
assigned when there is urinary retention requiring 
intermittent or continuous catheterization.  A 40 percent 
disability rating is warranted for daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night.  38 C.F.R. § 4.115b, Diagnostic Code 7512 (1998).

The manifestations shown by the evidence to result from the 
veteran's service-connected cystitis, urethritis are deemed 
to be adequately compensated by the noncompensable disability 
rating assigned under the old rating criteria, assigned for a 
mild condition.  The June 1997 VA examiner characterized the 
veteran's disability as mild, and there have been no findings 
of pyuria or diurnal frequency.  Urinalysis has been 
consistently normal in recent years and the examiner 
specifically reported no pyuria on VA examination in 1997. 

The objective medical evidence of record does not support a 
higher evaluation.  However, the veteran has subjective 
complaints of awakening to void one or two times a night 
while on medication.  Giving credence to this testimony, and 
according the veteran the benefit of reasonable doubt, the 
Board finds that a 10 percent evaluation is warranted.  
38 C.F.R. § 4.115b, Diagnostic Code 7512. 

While the Board concludes that the veteran's service-
connected cystitis, urethritis warrants a 10 percent 
disability evaluation under the new rating criteria, there is 
no evidence in the claims file to show that he meets the 
criteria required for a 20 or 30 percent disability 
evaluation under Diagnostic Code 7512.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 253 (1992).  The veteran stated 
that his daytime frequency of urination was almost normal 
while on medication.  As noted above, he reportedly gets up 
to urinate only one to two or two to three (as opposed to 
three to four) times per night.  There is also no evidence of 
record showing urinary retention requiring intermittent or 
continuous catheterization.  Therefore, the preponderance of 
the evidence is against a rating of 20 or 30 percent in this 
case.



ORDER

Entitlement to an increased (compensable) disability rating 
for a service-connected scar in the left scapular region, 
secondary to lipoma excision is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected hemorrhoids is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected cervical adenopathy is denied.

Entitlement to a 10 percent disability rating, and not 
higher, for service-connected cystitis, urethritis is granted 
subject to controlling regulations regarding the payment of 
monetary benefits.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

- 20 -


